Case 2:21-cv-00067-Z Document 106-2 Filed 09/15/21   Page 1 of 2 PageID 3265




                      Exhibit B
         Case 2:21-cv-00067-Z Document 106-2 Filed 09/15/21                                 Page 2 of 2 PageID 3266

ERO LESA Statistical Tracking Unit
For Official Use Only (FOUO)/Pre-decisional
Texas v Biden (MPP) - Court-Ordered Reporting - 9/14/2021

FY2021 ICE Removals data is updated through 09/11/2021 (IIDS v1.34 run date 09/13/2021; EID as of 09/11/2021).

Removals include returns. Returns include Voluntary Returns, Voluntary Departures and Withdrawals Under Docket Control.
ICE Removals include aliens processed for Expedited Removal (ER) or Voluntary Return (VR) that are turned over to ERO for detention.
Aliens processed for ER and not detained by ERO or VR after June 1st, 2013 and not detained by ERO are primarily processed by Border
Patrol. CBP should be contacted for those statistics.



ICE Removals of Expedited Removals for Aug 2021
   Case AOR                    Total
Atlanta                                     66
Baltimore                                  -
Boston                                     -
Buffalo                                      6
Chicago                                      7
Dallas                                     111
Denver                                      55
Detroit                                     17
El Paso                                     70
Houston                                     86
HQ                                         -
Los Angeles                                  9
Miami                                       25
New Orleans                                213
New York City                                7
Newark                                       6
Philadelphia                                 7
Phoenix                                    125
Salt Lake City                              64
San Antonio                                244
San Diego                                   65
San Francisco                                5
Seattle                                     11
St. Paul                                     2
Washington                                   2
Total                                    1,203
